Citation Nr: 9900135	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for sinusitis, on a 
direct basis.

2.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder, on a 
direct basis.

3.  Entitlement to service connection for sinus symptoms, as 
manifestations of an undiagnosed illness.

4.  Entitlement to service connection for psychiatric 
symptoms, as manifestations of an undiagnosed illness.

5.  Entitlement to service connection for a diagnosable 
disability manifested by headaches.  

6.  Entitlement to service connection for headaches, as 
manifestations of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
December 1974 and from January 1991 to April 1991.  He served 
in Southwest Asia from February 3, 1991 to March 28, 1991.

The issues on appeal, in part, arise from a July 1994 rating 
action, in which the aforementioned regional office (RO), in 
pertinent part, denied service connection for a nervous 
condition and also denied service connection for headaches.  
In the text of this rating action, it is clear that the RO 
considered these disabilities on a direct basis, as opposed 
to manifestations of an undiagnosed illness.  The veteran 
filed a notice of disagreement in September 1994.  By a 
December 1994 rating action, the RO, in pertinent part, 
denied service connection for a nervous condition on a direct 
basis (as reflected by the text of the rating action), for a 
primary headache condition on a direct basis (as reflected by 
the text of the rating action) and for sinusitis, also on a 
direct basis.  A statement of the case was issued later that 
month, referencing all three issues.  

By an April 1995 rating action, the RO denied service 
connection for headaches (on a direct basis and as 
manifestations of an undiagnosed illness) and also denied 
service connection for a nervous condition (on a direct basis 
and as manifestations of an undiagnosed illness).  The 
veteran filed a substantive appeal in February 1995 and 
testified before a local hearing officer in June 1995.  In a 
November 1995 supplemental statement of the case, the RO 
continued to deny service connection for a nervous condition 
and for a primary headache condition, and also denied service 
connection for sinus symptoms, both on a direct basis and as 
manifestations of an undiagnosed illness.  In a December 1995 
written statement, the veteran continued to express his 
disagreement with the ROs determinations.

In light of this procedural history, the following claims, in 
part, have been perfected and are currently before the Board 
of Veterans' Appeals (Board):  service connection for chronic 
sinusitis, on a direct basis; service connection for a 
psychiatric disability other than post-traumatic stress 
disorder, on a direct basis; service connection for 
psychiatric symptoms, as manifestations of an undiagnosed 
illness; service connection for a diagnosable disability 
manifested by headaches; and service connection for 
headaches, as manifestations of an undiagnosed illness.

Additionally, the Board notes that in the text of the 
November 1995 supplemental statement of the case, the RO 
appeared to also deny service connection for post-traumatic 
stress disorder (PTSD).  In February 1996, the veteran filed 
a formal application, indicating that he was seeking service 
connection for, in part, PTSD.  This document also suggests 
that the veteran disagreed with the November 1995 
supplemental statement of the case.  By a December 1997 
rating action, the RO formally denied service connection for, 
in part, a nervous condition, to include post-traumatic 
stress disorder.  In a cover letter to the January 1998 
supplemental statement of the case (which also referenced the 
issue of service connection for a nervous condition, to 
include post-traumatic stress disorder), the veteran was 
advised that he should respond within 60 days to perfect his 
appeal as to any new issues.  No such response, indicating 
that the veteran wanted to perfect his appeal regarding PTSD, 
was received.  However, since the RO did not treat the PTSD 
issue separately but in conjunction with the psychiatric 
issue, it may not have been entirely clear to the veteran 
that a separate substantive appeal was needed with regard to 
the PTSD issue.

Since the veteran has not clearly been given the opportunity 
to formally appeal the issue of service connection for PTSD, 
it is necessary to remand this matter so that the RO may have 
the opportunity to do so, and so that the veteran may have 
the opportunity to adduce evidence and argument concerning 
this issue and have the opportunity to specifically appeal 
this matter to the Board should he wish to do so.  The issue 
of service connection for PTSD will be addressed in order to 
avoid piecemeal adjudication of the claim concerning service 
connection for a psychiatric disability on a direct basis.  
The avoidance of piecemeal adjudication of an issue is 
encouraged by United States Court of Veterans Appeals.  
Harris v. Derwinski, 1 Vet. App. 180 (1993).  

The issues of service connection for a psychiatric 
disability, other than PTSD, on a direct basis, service 
connection for sinusitis on a direct basis and service 
connection for PTSD will be discussed in the Remand section.  
The veteran's claims concerning service connection for a 
diagnosable disability manifested by headaches and concerning 
service connection for headaches, as manifestations of an 
undiagnosed illness, are also discussed in the Remand section 
below.

Finally, the Board notes that in an October 1994 letter to 
the RO, the veteran appeared to seek service connection for, 
in part, the following symptoms: draining from rectum, bloody 
stools, passing out and prescription drug withdrawal.  
Furthermore, in another letter to the RO which was associated 
with the claims file in October 1994, the veteran provided a 
list of symptoms allegedly arising since his return home from 
the Gulf War, which included blurred vision, nausea, 
photosensitivity, dizziness (labyrinthitis), ear aches and 
recurrent sore throat.  In February 1995, the veteran 
submitted a written letter, in which he appeared, in part, to 
seek service connection for tinnitus and vertigo.  Since 
these matters have not been developed or certified for 
appeal, and inasmuch as they are not inextricably intertwined 
with the issues now before the Board on appeal, they are 
referred to the RO for initial consideration.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially claims that he is entitled to service 
connection for sinus symptoms as manifestations of an 
undiagnosed illness and for psychiatric symptoms as 
manifestations of an undiagnosed illness. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for sinus symptoms and for psychiatric symptoms, 
as manifestations of an undiagnosed illness.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War; his claims 
concerning service connection for sinus symptoms and 
psychiatric symptoms, all as manifestations of an undiagnosed 
illness, are plausible.

2.  The veteran's current sinus symptoms have been clinically 
diagnosed as sinusitis.

3.  The veterans current psychiatric symptoms have been 
diagnosed as major depression, among other diagnoses.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinus symptoms as 
manifestations of an undiagnosed illness under the provisions 
of 38 U.S.C.A. §§ 1117 (West 1991 and Supp. 1998) have not 
been met.  38 U.S.C.A. § 1117, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. § 3.317 (1998).

2.  The criteria for service connection for psychiatric 
symptoms as manifestations of an undiagnosed illness under 
the provisions of 38 U.S.C.A. §§ 1117 (West 1991 and Supp. 
1998) have not been met.  38 U.S.C.A. § 1117, 5107 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background  

As noted in the introduction, the veteran had his first 
period of active duty from December 1972 to December 1974.  
Service medical records related to this period reflect that 
prior to an examination in June 1972, the veteran denied any 
history of ear, nose or throat trouble, chronic or severe 
colds, sinusitis, head injury, depression or excessive worry, 
loss of memory, amnesia or nervous trouble of any sort.  Upon 
examination, the veteran's nose and sinuses were found to be 
normal and no neurologic or psychiatric abnormalities were 
noted.  In April 1973, the veteran sought treatment at the 
troop medical clinic with complaints of headache and nausea.  
He was treated with Mylanta.  

In January 1974, the veteran complained of a bad cold and 
runny sinuses.  He was given Actifed and Robitussin.  In 
September 1974, the veteran reported vomiting, nausea and 
headache for the prior day.  A separate service medical 
record reflects that the veteran also complained of nasal 
congestion and reported that his headache was in the frontal 
sinus area.  The veteran also complained of abdominal pain.  
The veteran was assessed as having viral gastroenteritis.  

In October 1974, the veteran was examined for separation 
purposes.  He reported feeling well, although he had to see a 
doctor due to coughing up blood once.  The veteran also 
reported taking Tigan and Actifed for a runny nose, a symptom 
which had since resolved.  The veteran denied a history of 
ear, nose or throat trouble, sinusitis, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  Upon examination, the veteran's nose 
and sinuses were found to be normal and no neurologic or 
psychiatric abnormalities were noted.

The veteran was examined for VA purposes in April 1975.  His 
nose, sinuses, mouth and throat were found to be normal, and 
no neurological, psychiatric or personality abnormalities 
were noted.  

The veteran had a second period of active duty, from January 
1991 to April 1991.  His Form DD-214 for this period 
indicates that the veteran served in Southwest Asia from 
February 5, 1991 to March 28, 1991.  The service medical 
records associated with this period of service include a 
Report of Medical History form dated in March 1991.  The 
veteran denied any history of ear, nose or throat trouble, 
chronic or severe colds, depression or excessive worry, loss 
of memory or amnesia or nervous trouble of any sort.  Upon 
examination in March 1991, the veteran's head, nose and 
sinuses were found to be normal and no neurologic or 
psychiatric abnormalities were noted.  The service medical 
records also include a Desert Shield/Storm Out Processing 
Chest List.  On this form, the veteran indicated, in part, 
that he had experienced heat stroke, exhaustion or cramps, 
diarrhea and/or vomiting and had swollen glands for which the 
cause was unknown. 

In September 1991, medical records from St. Elizabeths 
Hospital in Utica, New York, were associated with the claims 
file.  These records reflect that in June 1991, the veteran 
sought treatment in an emergency room setting.  He had been 
there the day before for an anxiety attack, and presently 
reported having the shakes and an extreme headache for the 
prior three days.  It was noted that the veteran had just 
returned from the Persian Gulf.  He felt light-headed and had 
a numbness which came and went.  

The veteran underwent a general medical examination for VA 
purposes in September 1991.  Apart from a pins and 
needles sensation in his left arm, some weakness and an 
occasional funny sensation in his left chest and left face, 
the veteran had been generally healthy.  Upon examination, 
the veteran's ear, nose and throat were all normal.  

In January 1993, the veteran filed a written statement in 
which he reported, in part, being hospitalized for anxiety 
and depression, which he claimed began to get really bad 
about six months after his discharge.  The veteran indicated 
that these conditions, in part, were the result of his Gulf 
War service and possible exposure to environmental agents.    

In March 1993, medical records from the Veterans 
Administration Medical Center (VAMC) in Syracuse, New York, 
were associated with the claims file.  These records reflect, 
in part, that in July 1992, the veteran sought outpatient 
treatment for sinus problems, which involved prolong pain 
behind his eye and a headache down to the maxillary sinuses.  
Following an examination, the veteran was diagnosed as having 
sinusitis.  The veteran continued to seek outpatient 
treatment for recurring sinusitis in September 1992.  Later 
in September 1992, the veteran was referred for a ear, nose 
and throat consultation examination.  It was noted that the 
veteran had had recurrent sinusitis for the prior several 
months, with symptoms of headache, sinus pain and nasal 
congestion.  Prior to his consultation examination in 
November 1992, the veteran continued to seek outpatient 
treatment for chronic sinusitis.  Later in November 1992, the 
consultation examination was conducted and the impression was 
chronic sinusitis.  In January 1993, the veteran was 
hospitalized with the diagnosis of psychotic disorder.

In May 1993, additional records from the Syracuse VAMC were 
associated with the claims file.  These records reflect, in 
pertinent part, that in March 1993, the veteran underwent an 
examination, in relation to his service in the Gulf War.  He 
reported, in part, that he had been discharged from the 
Psychiatric Unit at the Syracuse VA Hospital just prior to 
the Gulf War examination.  He complained of, in part, sinus 
symptoms.  Following the examination, it was noted that many 
of the veteran's complaints related to his chronic sinus 
symptoms.  According to the examiner, other complaints were 
magnified or clouded possibly by the veteran's psychiatric 
problems.  Laboratory studies were all within normal limits.  
It was also noted that the veteran had recently undergone a 
CAT scan of the brain, which was normal except for sinusitis.  
These records also reflect that the veteran underwent another 
examination later in March 1993.  It was noted, in part, that 
the veteran was possibly slightly depressed.  No initial 
impressions were made following this examination, however.  

Subsequently in May 1993, additional medical records from the 
Syracuse VAMC were associated with the claims file.  These 
records were duplicative of those submitted previously. 

In May 1994, medical records from the VAMC in Albany, New 
York, were associated with the claims file.  These records 
reflect that in January 1994, the veteran sought outpatient 
treatment for an acute exacerbation of chronic sinusitis.  An 
CT scan conducted in February 1994 revealed left maxillary 
disease with almost total blockage of OMU.  There was 
occasional ethmoid density and left posterior sphenoid 
retention cyst.  The right maxillary sinus and frontal sinus 
was normal and the right maxillary OMU was patent, but 
slightly compromised.  The veteran apparently underwent 
functional endonasal sinus surgery and septoplasty in March 
1994 and continued to seek outpatient treatment for his sinus 
symptoms in March 1994 and April 1994.  

In May 1994, the veteran submitted a letter dated in January 
1994 from a disability claim processor affiliated with the 
Jardine Group Services Corporation.  In this letter to the 
veteran, the claims processor asserted that it had been 
discovered that the veteran's condition was a result of his 
service in the Armed Forces.  As a result, it was determined 
that no further benefits were payable.  

By a July 1994 rating action, the RO, in pertinent part, 
denied service connection for a nervous condition secondary 
to Persian Gulf War. 

Accompanying his September 1994 notice of disagreement, the 
veteran submitted copies of medical records from the offices 
of Gino Trevisani, M.D.  These records reflect, in pertinent 
part, treatment in October 1992 for sinus pain.  The veteran 
sought outpatient treatment in January 1993 for nerves 
and in August 1993 for sinus symptoms. 

In October 1994, the veteran submitted numerous private 
medical records in support of his claim.  These records 
reflect, in pertinent part, that in October 1993, the veteran 
sought outpatient treatment after complaining that he had 
been until a lot of stress.  Following an examination, the 
veteran was diagnosed as having anxiety reaction.

With his October 1994 letter, the veteran also submitted a 
September 1994 copy of the Persian Gulf Review, a 
newsletter published by VA.  This edition of the newsletter 
includes an article regarding the testimony of former VA 
Secretary Jesse Brown before a House committee regarding Gulf 
War syndrome, as well as other articles of general interest 
to Gulf War veterans.  The veteran also submitted additional 
medical records from the Syracuse VAMC.  These records were, 
in pertinent part, duplicative of those previously associated 
with the claims file.  

The veteran also submitted additional medical records from 
St. Elizabeths Hospital.  These records reflect, in 
pertinent part, that in March 1994, the veteran sought 
outpatient treatment for chronic sinusitis.  In April 1992, 
the veteran sought treatment in an emergency room setting 
after having had an anxiety attack at work. 

In another letter to the RO which was associated with the 
claims file in October 1994, the veteran asserted that prior 
to an examination in March 1991, he had received the so 
called Secret Shots for chemical exposure.  During the 
examination, the veteran indicated that he was suffering from 
a cold and diarrhea, but indicated that he was feeling fine 
to return home.  The veteran summarized his post-service 
complaints and treatment for, in pertinent part, post-
traumatic stress and major depression.  The veteran provided 
a list of symptoms occurring since his return home from the 
Gulf War, which included constant sinus flow and depression.

By a December 1994 rating action, the RO, in pertinent part, 
denied service connection for sinusitis on a direct basis.  
By the same rating action, the RO continued to deny service 
connection for a nervous condition (on a direct basis, based 
on the language in the rating action).

In a December 1994 letter to the RO, the veteran asserted 
that his headaches, in part, led to a psychotic episode 
trying to figure out this ailment.  The veteran also asserted 
that he regularly vomited on a regular basis due to the 
constant sinus drainage that defied antibiotic treatment, 
sprays, pills or irrigators.  The veteran also submitted a 
magazine article summarizing the Veterans Benefits 
Improvement Acts of 1994.  

In February 1995, the veteran submitted a written letter, in 
which he asserted that doctors had advised him on many 
occasions that they did not know the cause of his condition.  
The veteran complained of, in part, headaches and vomiting in 
the morning due to sinus flow into the stomach.  He reported 
that on bad days, he would throw up blood and gag on phlegm. 

With his letter, the veteran attached several magazine and 
newspaper articles.  One was published in the VFW magazine in 
December 1992 entitled, Persian Gulf Vets in Search of 
Answers.  This article discusses, in general terms, the 
experiences of veterans and their reported medical symptoms 
following return from the Gulf War.  Another article was 
published in the Army Reserve Magazine and entitled Gulf 
illness remains a mystery, which discusses, in general 
terms, the mystery illness that reportedly affects 
hundreds of Gulf War veterans.  Another article was published 
in the Observer-Dispatch newspaper in October 1993 and 
entitled Pentagon challenged on Gulf War disease.  
Another article was published in the American Legion magazine 
in February 1995 and entitled Russias Dirty Chemical 
Secret.  Another article was published in the DAV magazine 
in July 1993 and entitled Persian Gulf Veterans: DAV and VA 
Respond to Unexplained Symptoms, Social and Psychological 
Needs.  Another was published in The Post-Standard 
newspaper in February 1995 and entitled Persian Gulf 
Veterans Explain Ills to First Lady.  Another was published 
in the Army Reserve Magazine in 1991 and entitled Medical 
officials warning Gulf veterans about possibilities of 
parasitic disease.  

By an April 1995 rating action, the RO, in pertinent part 
continued to deny service connection for a nervous disorder 
on a direct basis and as a manifestation of an undiagnosed 
illness.  

In April 1995, another written statement from the veteran was 
associated with the claims file.  In this statement, the 
veteran asserted that he had been participating in the 
Comprehensive Clinical Evaluation Program (CCEP) conducted by 
the U.S. Air Force.  According to the veteran, in part, X-
rays had apparently been taken of his sinus in March 1995. 

The veteran testified before a local hearing officer in June 
1995.  He testified that some of his current conditions began 
to appear immediately upon reentering active duty in 1991 and 
prior to the beginning of the Gulf War.  During the war, the 
veteran experienced colds and headaches, but avoided going to 
sick call because that was intended for soldiers injured in 
combat.  The veteran ultimately underwent surgery which 
revealed total blockage of the sinuses.  Following the 
surgery, the veteran could breath again through his nose.  At 
the time of the hearing, the veteran testified that he still 
had sinus flow.  The veteran also claimed to have a nervous 
condition, a portion of which was post-traumatic stress 
disorder.  The veteran stated that he was taking medication 
for this condition and was seeing a psychiatrist every six 
months.  The veteran testified that he underwent psychiatric 
hospitalization in March and November of 1993.  The first 
time, according to the veteran, he was told he had post-
traumatic stress disorder, and the second time he was told he 
had major depression.  The veteran testified that he had had 
sinus problems before service, but indicated that this 
condition had worsened as a result of active duty. 

In June 1995, additional medical records were associated with 
the claims file.  These records include an outpatient 
treatment record dated in November 1993, which reflects that 
the veteran was examined and the impression included, in 
part, major depression (recurrent type).  The records also 
include a consultation sheet dated in March 1995 which 
indicates that the veteran was present for a Phase I 
evaluation with complaints including chronic sinusitis.  In 
April 1995, the veteran was examined at the Gulf War Health 
Center at the Walter Reed Army Medical Center.  Following an 
examination, the impressions included anxiety depression.  
It was also noted that there was no evidence of a chronic 
infectious disease process.  

These medical records also include an April 1995 psychosocial 
evaluation conducted by a social worker at the Gulf War 
Health Center at Walter Reed Army Medical Center.  It was 
noted that the veteran had been experiencing a number of 
complaints since his return from the Gulf, including chronic 
sinus headaches and depression.  Specifically, the veteran 
asserted that after he returned from the Gulf War, he 
experienced increased anxiety and depression which resulted 
in two month-long hospitalizations at the VA.  He stated that 
he started to obsess about the war and felt paranoid, 
anxious, panicky and depressed.  It was noted that the 
veteran was anxious to feel better.  He had been able to deal 
effectively with his depression through therapy and adjunct 
psychotropic medications.  

These records also reflect that the veteran underwent another 
evaluation at Walter Reed in April 1995.  The veteran 
reported, in part, that he had had two episodes of intense 
nervousness with some panic attacks: once in 1987 around the 
time of his divorce and in 1993, in the midst of post-ODS 
somatic symptoms.  He was treated with Xanax productively for 
short periods in those years.  The veteran also had a history 
of hospitalization on two occasions in 1993 at the VA 
hospital in Syracuse, New York.  The veterans current 
complaints were vaguely related to his service in 
Operation Desert Storm.  It was noted at the conclusion of 
the examination, that the veteran had had two basic stresses 
in his life: his 1987 divorce and to a lesser extent his 
service on Operation Desert Storm in 1991.  

In July 1995, additional medical records from the Syracuse 
VAMC were associated with the claims file.  These records 
reflect that in October 1993, the veteran was hospitalized 
with a diagnosis of, in part, major depression with psychotic 
features.  It was noted that the veteran had come to the 
emergency room complaining of flashbacks involving the Gulf 
War.  He also complained of nightmares, increased agitation, 
sweats and decreased sleep.  He denied any suicidal or 
homicidal ideation or drug use.  He had a history of 
significant anxiety subsequent to service in the Gulf War.  
The veteran was eventually discharged in stable condition in 
November 1993.  

These records also include an undated Case Study III, 
completed by a social worker.  It was noted on this report 
that the veteran was in distress and stated that he was 
experiencing flashbacks of combat, including auditory 
hallucinations of firefights, and visual hallucinations 
of missiles and dead soldiers.  It was noted that the 
veteran had a past history of hospitalization that began with 
inpatient alcohol detoxification in Utica eight years before.  
The veteran had no prior psychiatric treatment prior to 
service in the Gulf War from January to June 1991.  He 
reported that he had been subject to repeated missile attacks 
and warning drills and that he had witnessed the death of 
about 100 comrades in a Scud missile attack.  He stated that 
he began re-experiencing these events as soon as he returned 
from the Gulf, and that the recurrent periods of sadness and 
flashbacks became more frequent from June 1991 to January 
1991.  Prior to his first psychiatric hospitalization in 
January 1993, the veteran had abstained from drinking for 
three months and was receiving medication and outpatient 
counseling.  In January 1993, the veteran presented himself 
for admission to the VA psychiatric service upon the advice 
of his family physician.  During this month-long 
hospitalization, the veteran experienced flashbacks and, 
after using alcohol with his brother during a weekend pass, 
experienced a severe relapse in symptoms.  Following the 
present examination, the veteran was diagnosed as having, in 
part, major depression with an associated delusional element.  
However, delusional disorder (persecutory type), 
schizophrenia and schizoaffective disorder were included as 
rule-outs.  

In August 1995, the veteran filed another written statement 
and, in support of his claims, attached copies of additional 
medical records.  These records include the report of a 
History and Physical of the veteran conducted in March 
1995.  Following the examination, the veteran was diagnosed 
as having, in part, chronic sinusitis.  The veteran also 
submitted a copy of a magazine article published in August 
1995 entitled, What Did We Win in the Gulf?  The veteran 
also submitted an article published in The American Legion 
Magazine in August 1995 entitled, Do Americans Expect 
Bloodless War?  Both articles discuss, in part, the Gulf 
War.  Finally, the veteran also submitted an articles 
published in the Army Times in March 1995 entitled, First 
lady comforts sick Gulf War vets.  

The veteran underwent a neurological disorders examination 
for VA purposes in September 1995.  He reported, in part, a 
history of major depression.  

The veteran also underwent a mental disorders examination for 
VA purposes in September 1995.  The veteran presented with 
rather vague psychiatric complaints.  He said he was stable 
and doing quite well until he was sent to Saudi Arabia during 
the Gulf War.  He stated that he was there primarily as a 
guide with the civil service mobile team.  He had experienced 
a lot of stress there, constantly fearful that he was going 
to be killed and said that he just realized that he was not 
cut out for that kind of activity, although he was very vague 
about what he meant in that regard.  After he returned from 
the Gulf, the veteran immediately started getting very 
paranoid, and would not leave his house other than to go to 
work.  After work, he would return home immediately.  He felt 
people were after him.  When walking down the street, if two 
people looked at him, he was fearful that they were going to 
try to kill him.  This ultimately got him admitted to the VA 
Hospital where he was diagnosed with psychiatric disorder, 
not otherwise specified.  He was treated with medication and 
discharged.  Following an examination, the impression was 
major depression with psychotic features, in remission.    
  
In October 1995, a written statement from the veteran dated 
in August 1995 was associated with the claims file.  In this 
statement, the veteran essentially reasserted that he 
suffered from chronic conditions which were related to his 
service in the Gulf War.  

With his statement, the veteran attached several documents.  
One such document was a copy of several articles from the 
April 1995 issue of Persian Gulf Review, a VA publication.  
Another article was from the Spring 1995 issue of Veterans 
Voice and was entitled, VA compensating Gulf War vets for 
illnesses.  The veteran also submitted an article dated in 
Spring 1995 from Army Reserve magazine entitled, Sick Gulf 
vets to receive compensation.  The veteran also submitted 
copies of publications duplicative of several associated 
previously with the claims file.

In a written statement dated in December 1995, the veteran 
asserted, in pertinent part, that his sinusitis was clearly 
aggravated by exposure to environmental/ chemical hazards.  

In February 1996, the veteran filed another formal 
application for compensation, indicating, in part, that he 
was still seeking service connection for chronic sinusitis 
and for a nervous condition.  

In April 1996, additional records were associated with the 
claims file.  These records include a CCEP Patient 
Questionnaire, completed by the veteran in March 1995.  On 
this form, the veteran indicated that during the Gulf War, he 
had been exposed to smoke from oil fires, cigarette smoke 
(passive from other smokers), Chemical Agent Resistant 
Compound paint, other paint and/or petrochemical substances, 
other solvents and/or petrochemical substances, microwaves, 
diesel and/or other petrochemical fuel, personal pesticide 
use including creams, sprays or flea collars, a drug 
(pyridostigmine) used to protect against nerve agents, food 
other than that provided by the armed forces, food 
contaminated with smoke, oil or other chemicals, bath or 
drinking water contaminated with smoke, oil or other 
chemicals, and anthrax immunization.  The veteran also 
indicated that he had been exposed to sand storms/smoke 
clouds, insects and unknown chemicals.  The veteran also 
indicated that he had experienced the following symptoms, in 
pertinent part: depressed mood (since June 1991), difficulty 
concentrating (since January 1994) and anxiety (no onset date 
indicated).  

In August 1996, the RO sent a letter to the RO, providing 
information on how to submit more evidence regarding his 
claims concerning an undiagnosed illness. 

In April 1997, the veteran submitted another written 
statement, essentially reasserting his claims concerning 
service connection. 

In June 1997, additional VA medical records were associated 
with the claims file.  These records include details 
regarding the veteran's hospitalization in January 1993 for a 
psychotic disorder.  Upon admission, the veteran reported 
that he had been feeling very anxious for several weeks due 
to stresses at his job.  He was convinced that his coworkers 
were out to kill him as he had uncovered something which 
he alleged was illegal gambling related to the Mafia at 
his department at work.  The records detail the veteran's 
hospitalization until his release in February 1993.  The 
veteran was diagnosed on discharge as having psychotic 
disorder, not otherwise specified.  These records also 
include the surgical reports associated with the veteran's 
bilateral functional endoscopic sinus surgery and septoplasty 
in March 1994.  Finally, the records include outpatient 
documents reflecting treatment from January 1994 through 
February 1997 for various conditions including depression, 
bronchial sinusitis and sinus headache.  Duplicative copies 
of these records were associated with the claims file in 
August 1997.  

In November 1997, the veteran underwent a respiratory disease 
examination for VA purposes.  He essentially restated to the 
VA examiner his medical history before and after his Gulf War 
service.  Following the examination, the veteran was 
diagnosed as having, in part, depression.  

The veteran underwent a mental disorders examination for VA 
purposes in December 1997.  It was noted that the veteran had 
been in combat during Desert Storm.  Following the 
examination, the veteran was diagnosed as having, in part, 
major depression. 

By a December 1997 rating action, the RO continued to deny 
service connection for, in part, sinusitis and a nervous 
condition, to include PTSD.  

II.  Analysis

On November 2, 1994, Congress enacted the Persian Gulf War 
Veterans Act,  Title I of the Veterans Benefits 
Improvements Act of 1994, Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  The revised regulations are as 
follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veterans most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veterans own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

A.  Service connection for sinus symptoms as
manifestations of an undiagnosed illness.

The veterans claim concerning service connection for sinus 
symptoms as manifestations of an undiagnosed illness is well-
grounded.  He has presented a plausible claim.  See 
38 U.S.C.A. § 5107.  However, in order to establish such a 
claim, the criteria provide, in pertinent part, that the 
illness not be attributable to any known clinical diagnosis 
by history, physical examination and laboratory tests.  The 
medical records in the claim file indicate that the veteran 
was diagnosed and treated for chronic sinusitis following his 
return from the Gulf War.  This treatment even included 
bilateral functional endoscopic sinus surgery and septoplasty 
in March 1994.  Thus, since the veterans sinus symptoms have 
been clinically diagnosed, he is not entitled to service 
connection for sinus symptoms as manifestations of an 
undiagnosed illness under 38 U.S.C.A. § 1117 (West 1991 and 
Supp. 1998) and 38 C.F.R. § 3.317 (1998).

B.  Service connection for psychiatric symptoms 
as manifestations of an undiagnosed illness

The veterans claim concerning service connection for 
psychiatric symptoms as manifestations of an undiagnosed 
illness is well-grounded.  He has presented a plausible 
claim.  See 38 U.S.C.A. § 5107.  However, in order to 
establish such a claim, the criteria provide, in pertinent 
part, that the illness not be attributable to any known 
clinical diagnosis by history, physical examination and 
laboratory tests.  The medical records in the claim file 
indicate that the veteran was diagnosed and treated for major 
depression following his return from the Gulf War.  This 
treatment even included two VA hospitalizations.  Thus, since 
the veterans psychiatric symptoms have been clinically 
diagnosed, he is not entitled to service connection for 
psychiatric symptoms as manifestations of an undiagnosed 
illness under 38 U.S.C.A. § 1117 (West 1991 and Supp. 1998) 
and 38 C.F.R. § 3.317 (1998).


ORDER


Entitlement to service connection for sinus symptoms, as 
manifestations of an undiagnosed illness, is denied.

Entitlement to service connection for psychiatric symptoms, 
as manifestations of an undiagnosed illness, is denied.



REMAND

The veteran essentially claims that he is entitled to service 
connection for a diagnosable disability manifested by 
headaches, or for headaches as manifestations of an 
undiagnosed disability.  The veteran has also indicated that 
he is seeking service connection for PTSD, service connection 
for sinusitis and service connection for a psychiatric 
disability, other than PTSD.

Claims concerning headaches

As noted above, the veteran had a second period of active 
duty, from January 1991 to April 1991.  On the Report of 
Medical History form dated in March 1991, the veteran 
denied any history of frequent or severe headache.  Upon 
examination in March 1991, the veteran's head was found to be 
normal.  The claims file also reflects that the veteran 
reported having an extreme headache when seeking treatment 
from St. Elizabeths Hospital in June 1991.  In a January 
1993 written statement, the veteran reported having had 
severe, constant headaches since November 1991.  

In a written statement associated with the claims file in 
August 1995, the veteran asserted, in part, that while being 
treated at Walter Reed Army Medical Center, the physicians 
admitted they did not know what caused the . . . 
headache[s] . . . (emphasis in original).  The veteran 
underwent a neurological disorders examination for VA 
purposes in September 1995.  He reported, in part, a history 
of headache, which was reportedly related to his sinus 
condition.  The veteran stated that he had had a nasal septal 
injury and surgery where some of his symptoms had improved, 
but he persisted in having dull, achy headaches almost on a 
daily basis in the frontal area with a subtle post nasal drip 
worsened by cold weather.  The examiner assessed the veteran 
as having headache which is most probably related to his 
sinus problem.      

In November 1997, the veteran underwent a respiratory disease 
examination for VA purposes.  He essentially restated to the 
VA examiner his medical history before and after his Gulf War 
service.  Following the examination, the veteran was 
diagnosed as having, in part, tension headaches.  The veteran 
also underwent a brain and spinal cord examination for VA 
purposes in December 1997.  He complained of headache and 
stated that he had experienced these headaches since May 
1991.  He denied any history of head injury.  Following the 
examination, the impression was that the veterans history 
was consistent with chronic tension-type, daily headaches.  
The examiner further noted that the etiology of these 
headaches was unknown.

As noted above, there are really two claims concerning the 
veteran's headaches: entitlement to service connection for a 
diagnosable disability manifested by headaches and 
entitlement to service connection for headaches, as 
manifestations of an undiagnosed illness.  Regarding the 
claim concerning headaches as manifestations of an 
undiagnosed illness, the veteran's August 1995 statement 
suggests that he may be aware of physicians who have 
concluded that his headaches are, in fact, manifestations of 
an undiagnosed illness (resulting from service in the Gulf 
War).  In any case, the veteran's statement puts the RO on 
notice that relevant evidence may exist or could be obtained 
that would, if true, be relevant and necessary for full, fair 
adjudication of the veteran's claim concerning service 
connection for headaches as manifestations of an undiagnosed 
illness.  Therefore, the RO has a duty to request the 
veterans assistance in obtaining written statements from the 
physicians so referenced in his August 1995 statement.  
Robinette v. Brown, 8 Vet.App. 69 (1995); Graves v. Brown, 9 
Vet. App. 172 (1996).

Regarding the claim concerning service connection for a 
diagnosable disability manifested by headaches, several VA 
examinations have resulted in disparate diagnoses: the 
September 1995 examiner concluded that the headaches were 
most likely related to the veteran's sinuses.  Yet the 
examiners in November 1997 and December 1997 seemed to 
indicate that the headaches were, in fact, tension-type and 
not related to the sinuses.  The Board finds that a new VA 
examination is necessary to reconcile these diagnoses.


Claim concerning PTSD 

As noted in the introduction, it is not clear the veteran has 
been notified of the need to file a substantive appeal should 
he disagree with the ROs decision to deny service connection 
for PTSD.  As noted above, the RO confirmed the denial of 
service connection for PTSD in its December 1997 rating 
action.  However, the veteran has not been clearly advised of 
the need to file a substantive appeal regarding this adverse 
determination.  As such, it will be necessary to return the 
case to the RO to complete this action.  

Should the veteran file a timely substantive appeal regarding 
this claim, further development should be undertaken.  In 
this regard, the Board notes that the veteran was diagnosed 
as having PTSD in November 1993 by a VA physician, who also 
noted that this condition was related to the Gulf War.  The 
diagnosis of PTSD was confirmed by a VA examiner in December 
1997. 

The veterans claim concerning service connection for PTSD 
appears to be based on his war experience involving repeated 
missile attacks and warning drills, and his witnessing the 
deaths of about 100 comrades in a Scud missile attack.  These 
allegations are contained in the undated Case Study 
contained in the claims file.  The RO should attempt to 
confirm the stressor incidents alleged by the veteran with 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  (The USASCRUR was, until recently, known as the 
U.S. Army & Joint Services Environmental Support Group, or 
ESG.)  

If a service stressor is verified, a current VA examination 
is warranted.  Cohen v. Brown, 10 Vet.App. 128 (1997).  
Records pertaining to treatment of the veteran for PTSD were 
last associated with the claims file in August 1997.  To 
ensure that the veterans claim will receive a fully informed 
evaluation, clinical data taking into account the veterans 
alleged PTSD condition, since August 1997, should be obtained 
and reviewed.  The RO should also obtain and review clinical 
records pertaining to the veteran's reported headache 
symptoms.  

Claims concerning service connection for sinusitis and for a 
psychiatric disability other than PTSD.

In a letter dated in January 1994, a Disability Claims 
Processor wrote the veteran as follows:  In a review of 
your file, we have discovered your condition was a result of 
your service in the Armed Forces.  The nature of the 
condition was not specified.  In addition, the documents 
relied upon in making this decision were not noted.  This 
letter puts the Secretary on notice of the possible existence 
of competent medical evidence that would be relevant to a 
full and fair adjudication of the claim.  Robinette v. Brown, 
8 Vet.App. 69, 77 (1995).  The veteran must be afforded the 
opportunity to present further documentation from this group 
as to the disability in question and the medical records used 
as a basis to determine that the condition was a result 
of his military service.  The obtaining of these records are 
also needed with regard to the other issues for which the 
veteran is seeking service connection.  Moreover, the veteran 
reported seeking treatment in approximately 1987 (about the 
time of his divorce) for panic attacks.  Records of this 
treatment should be obtained.

Under the circumstances, the Board finds that further 
development is required, and the case is remanded to the RO 
for the following action.

1.  The veteran should be advised that he 
may submit additional records from 
Jardine Group Services Corporation which 
determined that benefits were not payable 
because the disability at issue was 
contracted while he was a member of the 
Armed Services.  These records should 
include a notation as to the disability 
under discussion and the medical and 
other records relied upon in making the 
determination.  He should also be advised 
to submit the names and addresses of all 
medical providers from whom he sought 
treatment in 1987 and at other times 
prior to Gulf War service for 
nervousness.  The RO should obtain any 
records indicated by the veteran.

2.  The RO should advise the veteran that 
he may submit written statements from the 
physicians which he referenced in his 
August 1995 written statement, which 
provide all the reasons and bases for any 
specific conclusion that the veteran has 
headaches which are manifestations of an 
undiagnosed illness.  After the 
development requested in the paragraph 
above has been completed, the RO should 
again review the record.  Any additional 
development deemed necessary regarding 
this claim should be accomplished.  

3.  The RO should also contact the 
veteran and advise him of the need for 
him to file a substantive appeal 
regarding his claim for service 
connection for PTSD.  The RO should 
advise the veteran that this substantive 
appeal must be filed within a reasonable 
time, as set by the RO, in order for the 
claim to be perfected.  If the veteran 
files a substantive appeal in this 
regard, the development detailed below 
should be carried out.

4.  The veteran should be asked to 
provide any details, including specific 
locations, dates, unit to which assigned 
and full names of officers and fellow 
soldiers involved, regarding the stressor 
incidents he has alleged.  He should be 
asked to note the proximity to and his 
particular involvement in any stressor 
incident.  If any individuals are aware 
of the incidents in question, especially 
fellow soldiers, the veteran should 
attempt to obtain a statement from these 
individuals.  His service personnel 
records should be obtained from the 
service department.

5.  With the additional information 
obtained, the RO should review the file 
and determine if the veteran has 
submitted sufficient evidence so that an 
additional search to verify the alleged 
stressor(s) may be made.  If so, the RO 
should prepare a summary of all the 
claimed stressors.  This summary and all 
other documentation relevant to the 
stressor element of the PTSD claim should 
be sent to the USASCRUR, which should be 
requested to research and attempt to 
verify the veterans alleged stressors.

6.  If evidence of a verified stressor is 
obtained, any pertinent VA medical 
records documenting treatment for PTSD 
subsequent to August 1997, which have not 
already been associated with the claims 
file, should be obtained and made of 
record.  The RO should obtain the names 
and addresses of any private medical care 
providers who have treated the veteran 
for PTSD since August 1997.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file.

7.  Any pertinent VA medical records 
documenting treatment for headaches and 
PTSD, subsequent to August 1997, which 
have not already been associated with the 
claims file, should be obtained and made 
of record. 

8.  The RO should also obtain the names 
and addresses of any private medical care 
providers who have treated the veteran 
for his headaches since August 1997.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file.

9.  Upon completion of the above actions 
and in the event any stressor is 
verified, the veteran should be afforded 
a special VA psychiatric examination, to 
include psychological testing.  The 
purpose of this examination is to confirm 
whether the veteran currently suffers 
from PTSD, and if so, whether it is at 
least as likely as not that the PTSD is 
related to military service.  The 
examining physician should specifically 
identify which stressors are linked to 
any diagnosed PTSD and determine the 
sufficiency of the stressors as a cause 
of any PTSD.  The examiner should apply 
the diagnostic criteria of both DSM III-R 
and DSM-IV and indicate whether one or 
the other would lead to a different 
result, and what that result would be.  
All tests deemed necessary by the 
examiner must be conducted and the 
clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  Finally, if 
the examiner finds that the veteran does 
not have PTSD, he should reconcile 
his/her opinion with that of other 
examiners whose opinions are of record.  
The claims folder (including all 
associated folders of medical records) 
and a copy of this Remand must be made 
available to the examiner before the 
examination in order that he or she may 
review pertinent aspects of the veterans 
service and medical history.

10.  The RO should also facilitate a 
neurological examination, by a physician, 
regarding the veteran's headaches.  

a.  General instructions:  The 
claims folder, a copy of this REMAND 
and a copy of the February 6, 1998 
memorandum containing the Guidelines 
for Persian Gulf War disability 
examinations must be made available 
to and be reviewed by the examiner 
prior to the examination. 

b.  The examiner should provide the 
answers/findings indicated below to 
each question or instruction posed.  
The answers should be preceded with 
the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  No instruction or 
question should be left unanswered.  
If the examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain.  If any 
additional specialist examinations 
are deemed necessary to answer the 
questions posed, they should be 
ordered.

I.  Does the veteran 
suffer from headaches?  If 
so, is it at least likely 
as not that the headaches 
are caused or aggravated 
by a diagnosable 
disability?  If so, what 
is this diagnosable 
disability?    

II.  If the veteran's 
headaches are not caused 
or aggravated by a 
diagnosable disability, is 
it at least as likely as 
not that they are caused 
by an undiagnosed illness 
resulting from the 
veteran's service in the 
Gulf War?    

III.  The bases for any 
opinions expressed should be 
set forth in detail.  If the 
physician disagrees with any 
opinions which contradict his 
or hers, the reasons for the 
disagreement should be set 
forth in detail.

11.  Upon receipt, the RO should review 
the examination reports to ensure that 
they are adequate for rating purposes.  
If not, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

12.  Following the completion of the 
foregoing, the RO should review the 
issues of service connection for a 
diagnosed disability manifested by 
headaches and service connection for 
headaches as manifestations of an 
undiagnosed illness.  The RO should also 
review the issue of service connection 
for sinusitis on a direct basis and 
service connection for a psychiatric 
disability, other than PTSD.  If the 
veteran filed a timely substantive 
appeal, the RO should also review the 
issue of service connection for PTSD.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional evidence and to afford due 
process.  No inference should be drawn regarding the final 
disposition of the veteran's claims as a result of this 
action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman 
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
